                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



DELEK US HOLDINGS, INC.,                      )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       Case No. 3:19-cv-00332
                                              )       Judge Campbell/Frensley
UNITED STATES OF AMERICA,                     )
                                              )
        Defendant.                            )


                                             ORDER

        This matter is now before the Court upon Delek’s Motion to Compel, in which Delek

asks the Court to compel the United States to produce in discovery eight documents that the

United States is currently withholding. Docket No. 38. The United States has filed a Response

in Opposition, which addresses five withheld documents. Docket No. 46. The Response states

that “Plaintiff’s arguments may address additional materials, but we will be producing or have

already produced unredacted versions of those documents, either in whole or in part, to

plaintiff.” Id. at 12, n.5. No reply has been filed, and the Parties’ subsequent filings do not

address whether their dispute has been resolved as to three documents. Therefore, Delek is

ordered to file, no later than November 20, 2020, a brief statement identifying (by Bates number)

which documents are still in dispute.

        IT IS SO ORDERED.

                                               ______________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge




     Case 3:19-cv-00332 Document 62 Filed 11/17/20 Page 1 of 1 PageID #: 1792
